DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, from which all dependent claims inherit at least the below discussed indefinite limitations:
Claim 1 recites determining an ink density for a first and second printed side of a page but then recites printing based on the determined density of the printed page.  The density of a printed page cannot be determined prior to its printing; a printing and conditioning cannot be based on a density determined from the printing that is required to have already occurred.
Claims 9 and 13 require comparing the density of the first and second printed sides but then print the second side based on the comparison.
More particularly, regarding claims 6, 14 and 15:
Claim 6 requires that the printing and condition settings of the first and second side differ but parent claim 4 appears to require that the printing and conditioning settings are the same.
Claims 14 and 15 further go on to require that the print speed of the second side is slower than the print speed of the second side and the drying time of the second side is greater than a drying time of the second side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US PG Pub 2010/0066797) in view of Writt et al. (US PG Pub 2014/0184686).
Morrison teaches a method comprising: determining an ink density for a first printed side and an ink density for a second printed side of a duplex page (see paragraph 5, data representing information for printing on two sides of a print media and determining the print densities) and printing and conditioning the duplex page based on ink density of the first printed side and the second printed side (see paragraph 5, conditioning based on the determined densities, through in paragraph 5, an average thereof).
Morrison does not teach printing and conditioning based on a highest print density of the first and second side.  However, Writt et al. teaches printing and conditioning a print based on the highest determined density (see paragraph 83, in particular, the conditioning is drying time, the highest print density calculated is utilized to determine the necessary drying time).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Morrison by utilizing the highest determined printing density to control printing and conditioning, in particular drying time, as taught by Writt et al. for the purpose of ensuring that a printed sheet is appropriately dry regardless of the amount of ink coverage.
For claim 2:  The combination of Morrison and Writt et al. teaches the method of claim 1 and Morrison et al. teaches that determining the ink density for the first printed side and the ink density for the second printed side occurs before printing the first printed side (see paragraph 5, the print density is determined from print data and prior to printing).
For claim 3:  The combination of Morrison and Writt et al. teaches the method of claim 1, and Writt et al. teaches comprising comparing the ink density for the first printed side and the ink density for the second printed side (see paragraph 83, Writt et al. compares respective sections of print data to determine a greatest density for the purpose of controlling drying time).
For claim 4:  The combination of Morrison and Writt et al. teaches the claim 1, wherein the second printed side is printed and conditioned using print and conditioning settings of the first printed side in response to determining that the ink density for the first printed side is greater than the ink density for the second printed side (in combination, both sides are printed with the same conditions).
For claim 5:   The combination of Morrison and Writt et al. teaches the claim 4 and Morrison teaches that the second printed side is printed using a print speed of the first printed side (see Fig. 1, printing by elements 20, 22, 24, 26 occurs at the same speed on both sides of the paper).
For claim 7:  The combination of Morrison and Writt et al. teaches the claim 4 and Writt et al. teaches that the second side is printed and conditioned using print and conditioning settings of the second printed side in response to determining that the ink density for the first printed side is less than or equal to the ink density for the second printed side (see paragraph 83, Fig. 13, in response to a determination that the density is less than another density, the highest density, the retained conditioning values are used).
For claim 8:  The combination of Morrison and Writt et al. teaches the claim 1 and Writt et al. teaches that the conditioning of the duplex page comprises drying the duplex page with a dryer (see paragraph 83).
Claims 9- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Writt et al. (US PG Pub 2014/0184686) in view of Morrison (US PG Pub 2010/0066797).
For claim 9: Writt et al. teaches a computing device 500 comprising: a memory 501; a processor coupled to the memory (see paragraph 42, microprocessor), wherein the processor is to: determine an ink density for a first printed side and an ink density for a second printed side of a duplex page (paragraph 78-83); compare the ink density for the first printed swath and the ink density for the second printed swath (see paragraph 83); and print and condition the second printed swaths based on the comparison of the ink density for the first printed swath and the ink density for the second printed swath (see paragraph 83, conditioning based on a comparison between the swathes, conditioning based on the highest density determined).  
Writt et al. does not teach that the ink densities which are determined and compared are for respective first and second sides of the page.  However, Morrison teaches determining an ink density for a first printed side and an ink density for a second printed side of a duplex page (see paragraph 5, data representing information for printing on two sides of a print media and determining the print densities).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Writt et al. by determining the ink density respective first and second sides of the page and comparing them for the purpose of making the conditioning process best suited for a duplex printed sheet.
For claim 10:  The combination of Writt et al. and Morrison teaches the computing device of claim 9, wherein the processor is to: determine an ink density score for the first printed side based on an ink amount and ink location on the first printed side; and determine an ink density score for the second printed side based on an ink amount and ink location on the second printed side (see Writt et al., paragraph 83, Morrison paragraph 5, determining the ink density from data is determining an ink density score).
For claim 11:  The combination of Writt et al. and Morrison teaches the computing device of claim 9, and Writt et al. teaches that when the compressor determines that the ink density for the first printed side is greater than the ink density for the second printed side; and print and condition the second printed side using print and conditioning settings of the first printed side (see paragraph 83, Fig. 13, it can be determined in some cases that the print density for the first section is greater than the ink density for the subsequent section, in which case the condition value is left to the same predetermined value).
For claim 12:   The combination of Writt et al. and Morrison teaches the computing device of claim 9 and Writt et al. teaches that finishing settings based on the highest ink density (see paragraph 83, Fig. 3, the finishing setting of drying time is set based on the highest determined ink density).
For claim 13:  The combination of Writt et al. and Morrison teaches as applied to claim 11 above is also applicable for the limitations of claim 13.  The non-transitory machine readable storage medium executable by the processor is elements 500, 501 in Fig. 5 of Writt et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853